Name: Commission Regulation (EEC) No 1979/81 of 14 July 1981 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 7. 81 No L 193/11Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1979/81 of 14 July 1981 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 17 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p . 26 . No L 193/ 12 Official Journal of the European Communities 16. 7 . 81 ANNEX NIMEXE code Amount of unit values per 100 kg net Code CCT heading No Description Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 07.01 All 07.01 D I 07.01 F II ex 07.01 G II ex 07.01 G IV ex 07.01 H ex 07.01 H 07.01 K 07.01 L 07.01 M 07.01 P I 07.01 S ex 07.01 T ex 07.01 T ex 07.01 T ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H 08.02 A I ex 08.02 B 1.1 07.01-13 07.01-15 1.2 07.01-31 07.01-33 1.3 07.0 lr45 07.01-47 1.4 ex 07.01-54 1.5 ex 07.01-59 1.6 07.01-63 1.7 07.01-67 1.8 07.01-71 1.9 07.01-73 1.10 07.01-75 07.01-77 1.11 07.01-81 07.01-82 1.12 07.01-93 1.13 07.01-94 1.14 07.01-96 1.15 ex 07.01-99 2.1 08.01-31 2.2 ex 08.01-50 2.3 ex 08.01-60 2.4 ex 08.01-99 2.5 2.5.1 08.02-02 08.02-06 08.02-12 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17 2.5.3 08.02-05 ' 08.02-09 08.02-15 08.02-19 2.6 2.6.1 08.02-29 2.6.2 08.02-31 2.6.3 08.02-32 2.6.4 08.02-34 08.02-37 New potatoes Cabbage lettuce Beans of the species Phaseolus Carrots Radishes Onions (other than sets) Garlic Asparagus Artichokes Tomatoes Cucumbers Sweet peppers Aubergines (Solanum melongena L.) Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) Celery stalks and leaves Bananas, fresh Pineapples, fresh Avocados, fresh Mangoes and guavas , fresh Sweet oranges, fresh :  Sanguines and semi-sanguines  Navels , Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  others Mandarins including tangerines and satsumas, fresh ; Clementines, wilkings and other similar citrus hybrids, fresh :  Monreales and Satsumas  Mandarins and Wilkings  Clementines  Tangerines and others 774 147-99 47-22 113-11 12-91 23 487 52-52 10-20 3 261 626-23 199-27 474-24 54-52 99 122 221-65 42-56 1 129 215-81 68-87 164-95 18-83 34 251 76-60 14-88 678 129-70 41-38 99-13 11-31 20 584 46-03 8-94 2 382 457-47 145-57 346-44 39-82 72 411 161-91 31-09 877 167-56 - 53-47 128-07 14-62 26 594 59-47 11-55 4 335 828-15 264-27 632-99 72-27 131 435 293-94 57-13 3 578 682-35 217-92 520-16 59-61 108 431 241-89 46-77 1 578 303-06 96-43 229-51 26-38 47 970 107-26 20-60 937 178-99 57-12 136-81 15-62 28 408 63-53 12-34 629 120-30 38-39 91-95 10-49 19 092 42-69 8-29 1 554 296-89 94-74 226-93 25-91 47 119 105-38 20-48 2 438 465-86 148-66 356-08 40-65 73 936 165-35 32-13 1 369 261-14 83-40 199-07 22-81 41 497 92-57 17-89 1 327 254-88 81-10 193-02 .22-19 40 343 90-21 17-32 1 684 321-79 102-69 245-96 28-08 51 072 114-21 22-19 494 94-24 3009 71-84 8-23 14 976 33-41 6-45 2298 439-11 140-12 335-63 38-32 69 691 155-85 30-29 . 5 883 1 123-83 358-63 858-99 98-07 178 362 398-89 77-52 1 623 310-10 98-96 237-02 27-06 49216 110-06 21-39 1 606 306-87 97-92 234-55 26-78 48 703 108-92 21-16 1 519 290-21 92-61 221-82 25-32 46 060 103-01 2002 / 1 074 206-41 65-68 156-31 17-97 32 671 7305 14-03 1 236 237-41 75-54 179-79 20-66 37 578 84-03 16-13 785 150-79 47-98 114-19 13-12 23 867 53-37 10-25 1 855 354-47 113-11 270-94 30-93 56 258 125-81 24-45 16 . 7. 81 Official Journal of the European Communities No L 193/ 13 Amount of unit values per 100 kg net Code CCT heading No Description NIMEXE code Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.7 2.8 2.8.1 2.8.2 2.9 2.10 2.11 2.12 2.13 2.14 2.15 - 2.16 2.17 2.18 2.19 2.20 ex 08.02-50 ex 08.02-70 ex 08.02-70 08.04-11 08.04-19 08.04-23 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 08.07-55 08.07-71 08.07-75 08.08-11 08.08-15 08.09-11 08.09-19 I ex 08.09-90 ex 08.02 C Lemons, fresh ex 08.02 D Grapefruit, fresh : ; white  pink 08.04 A I Table grapes 08.06 A II Apples 08.06 B II Pears 08.07 A Apricots ex 08.07 B Peaches ex 08.07 B Nectarines 08.07 C Cherries 08.07 D Plums 08.08 A Strawberries ex 08.09 Water melons ex 08.09 Melons (other than water melons) ex 08.09 Kiwis 1 919 366-59 116-98 280-20 31-99 58 181 130-11 25-29 1 548 295-80 94-39 22609.25-81 46 946 104-99 20-40 2 655 507-26 161-87 387-72 44-27 80 507 180-04 34-99 3 952 754-99 240-92 577-07 65-88 119 823 267-97 52-08 1 611 307-76 98-21 235-23 26-85 48 844 109-23 21-23 1 840 351-53 112-18 268-69 30-'67 55 791 124-77 24-25 1 460 279-01 8903 213-26 24-34 44 281 99-03 19-24 1 650 315-18 100-58 240-91 27-50 50 022 111-87 21-74 3 591 686-09 218-94 524-41 59-87 108 889 243-52 47-33 1 883 359-74 114-80 274-96 31-39 57 094 127-68 24-81 1 991 380-40 121-39 290-75 33-19 60 372 135-01 26-24 1 839 350-69 11200 267-34 30-63 55 728 124-32 24-03 584 111-72 35-65 85-39 9-75 17 731 39-65 7-70 1 384 264-47 84-39 202-14 23-08 41 973 93-87 18-24 10 127 1 934-50 617-32 1 478-62 168-82 307 022 686-63 133-45